We have considered the two points relied on by appellant in his motion. We are of the opinion that it was not error to permit prosecuting witness to state that what was put against his back by appellant and his companions "felt like a gun." There would be no question as to the right of a witness under circumstances to say that what he saw "looked like a pistol". The conclusion of the witness in one case is derived from a different sense than in the other, but if a blind man would undertake to say by the sense of touch that a certain object felt by him was a pistol, the evidence would be admitted. The correctness of the conclusion reached when the identity of the instrument is arrived at from touching some other part of the body, may not be deemed as satisfactory as when touched by the hands, but this would apply to the weight rather than to the admissibility of the testimony.
Appellant's complaint as to our decision regarding his bill of exceptions No. 7 seems without merit, but we might add that there is a qualification attached to said bill by the learned trial judge which would leave no doubt of the correctness of our conclusion regarding same.
The motion for rehearing will be overruled.
Overruled.